
	

114 HR 236 IH: Foreign Counterfeit Merchandise Prevention Act
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 236
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Poe of Texas (for himself, Ms. Lofgren, Mr. Farenthold, and Mr. Chabot) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for the exchange of information related to trade enforcement, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Foreign Counterfeit Merchandise Prevention Act. 2.Exchange of information related to trade enforcementSection 1905 of title 18, United States Code, is amended—
 (1)by striking Whoever and inserting (a) In general.—Whoever; and (2)by adding at the end the following:
				
 (b)Provision of information relating to merchandise presented to CustomsIt shall not be a violation of this section for an officer or employee of U.S. Customs and Border Protection, upon detention and thereafter, to provide to the owner of a copyright or a registered mark, or to any person who may be injured by a violation of section 1201 of title 17—
 (1)any information appearing on the merchandise, including its retail packaging, (2)a sample of the merchandise and its retail packaging, or
 (3)digital images of the merchandise and its retail packaging,as it was presented to U.S. Customs and Border Protection, without redaction, whether imported into or exported from the United States, or attempted to be exported from the United States, for purposes of determining whether the merchandise or its retail packaging infringes the copyright, bears or consists of a counterfeit mark of the registered mark, or is in violation of section 1201 of title 17, as the case may be.(c)Provision of information relating to seized merchandiseIt shall not be a violation of this section for an officer or employee of U.S. Customs and Border Protection, after seizing merchandise pursuant to a determination that the merchandise is in violation of section 1201 of title 17, to provide, to persons injured by the violation, information with respect to the merchandise, including, but not limited to, the following:
 (1)The date of importation. (2)The port of entry.
 (3)The description of the merchandise from the entry. (4)The quantity involved.
 (5)The country of origin of the merchandise. (6)The name and address of the foreign manufacturer.
 (7)The name and address of the exporter. (8)The name and address of the importer.
 (9)Photographic or digital images of the merchandise. (d)DefinitionsAs used in this section—
 (1)the term registered mark has the meaning given that term in section 45 of the Lanham Act (15 U.S.C. 1127); (2)the term Lanham Act has the meaning given that term in section 2320(f) of this title;
 (3)the term counterfeit mark has the meaning given that term in section 2320(f) of this title; and (4)the term without redaction means, with respect to merchandise, without removing, revising, or otherwise obscuring any information, codes, marks, numbers, or any other markings that appear on the merchandise or its retail packaging.
 (e)Rule of constructionSubsections (b), (c), and (d) apply only with respect to tangible goods presented to U.S. Customs and Border Protection for importation into, or exportation from, the United States..
			3.Prevention of importation of manufactured goods bearing infringing marks
 (a)In generalSection 42 of the Lanham Act (15 U.S.C. 1124), is amended— (1)in the first sentence, by striking Except as and inserting (a) In general.—Except as;
 (2)by striking of the Treasury each place it appears and inserting of Homeland Security; and (3)by adding at the end the following:
					
 (b)Detention of critical merchandiseWith respect to critical merchandise that bears a registered trademark recorded under subsection (a), if U.S. Customs and Border Protection detains the merchandise because the merchandise is suspected of bearing a counterfeit mark, then, upon such detention, the Secretary—
 (1)shall provide to the owner of the registered trademark any information on the critical merchandise and its packaging and labels, including, without redaction, photographs or digital images of the critical merchandise, packaging, and labels; and
 (2)may, at any time, subject to any applicable bonding and return requirements, provide to the owner of the registered trademark samples of the critical merchandise, without redaction.
 (c)DefinitionsIn this section: (1)Critical merchandise (A)In generalThe term critical merchandise includes—
 (i)aircraft engines, appliances, propellers, and spare parts; (ii)motor vehicle equipment;
 (iii)semiconductors; and (iv)any other article of manufacture that the Secretary determines could, if permitted entry into the United States in violation of the laws of the United States pose a danger to the health, safety, or welfare of consumers, or to the national security of the United States.
 (B)Other definitionsFor purposes of subparagraph (A)— (i)the terms aircraft engine, appliance, propeller, and spare part have the meanings given those terms in section 40102(a) of title 49, United States Code;
 (ii)the term motor vehicle equipment has the meaning given that term in section 30102(a) of title 49, United States Code; and (iii)the term semiconductor means semiconductor chip product as defined in section 901 of title 17, United States Code.
 (2)SecretaryThe term Secretary means the Secretary of Homeland Security. (3)Without redactionThe term without redaction means, with respect to merchandise, without removing, revising, or otherwise obscuring any information, codes, marks, numbers, or any other markings that appear on the merchandise or its retail packaging.
 (d)Rule of constructionThis section applies only with respect to tangible goods presented to U.S. Customs and Border Protection for importation into the United States..
 (b)DefinitionIn this section, the term Lanham Act means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.).
 (c)Effective dateThe amendments made by this section shall take effect upon the expiration of the 60-day period beginning on the date of the enactment of this Act.
			
